Exhibit 10.1

LOAN MODIFICATION AGREEMENT NO. 2

Preamble:  This Loan Modification Agreement (this “Agreement”), dated as of
August 10, 2006 (the “Amendment Date”), is made by and among UPS Capital
Corporation, as Agent; each Person identified as a “Lender” on the signature
page hereof, as lenders; and each Person identified as a “Borrower” on the
signature page hereof, as borrowers (individually and collectively, the
“Borrower”), for the purpose of amending or otherwise modifying the terms of
that certain Credit Agreement, dated as of August 12, 2005 (which, as it has
been, or hereafter may be, modified or amended, the “Credit Agreement”), among
Borrower, the various lenders from time to time party thereto (the “Lenders”)
and UPS Capital Corporation, a Delaware corporation, as a Lender and as agent
for the Lenders (in such capacity, the “Agent”).  Now, therefore, in
consideration of the mutual promises contained herein and in the Credit
Agreement, the receipt and sufficiency of which are hereby acknowledged, Agent,
Lenders and Borrower, each intending to be legally bound, agree as follows:


DEFINITIONS.  CAPITALIZED TERMS USED HEREIN, BUT NOT EXPRESSLY DEFINED
THEMSELVES HEREIN, SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE CREDIT
AGREEMENT.


LOAN MODIFICATIONS.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 5 BELOW, AGENT, LENDERS AND BORROWER AGREE TO MODIFY THE CREDIT
AGREEMENT AS FOLLOWS:

(a)   Temporary Increase in Working Capital Facility Commitment Amount.

The Working Capital Facility Commitment Amount was Twenty-Five Million Dollars
($25,000,000) on the Closing Date and has been increased to Forty Million
Dollars ($40,000,000) pursuant to Section 2.3 of the Credit Agreement. 
Effective on the Amendment Date, Lenders agree with Borrower to increase
temporarily the Working Capital Facility Commitment Amount from Forty Million
Dollars ($40,000,000) to Fifty Million Dollars ($50,000,000), with the
Commitments of each Lender to be increased on a pro rata basis  (the “Commitment
Temporary Increase”).   Giving effect to the Commitment Temporary Increase, the
Commitment of UPS Capital Corporation will be Thirty Million Dollars
($30,000,000), and the Commitment of Wells Fargo Bank, National Association will
be Twenty Million Dollars ($20,000,000).   On the Amendment Date, each Lender’s
Working Capital Note shall be deemed amended to give effect to such temporary
increase.

The Inventory Sublimit was Fifteen Million Dollars ($15,000,000) on the Closing
Date and has been increased to Twenty-Four Million Dollars ($24,000,000)
pursuant to Section 2.3 of the Credit Agreement.  Effective on the Amendment
Date, Lenders agree with Borrower to increase temporarily the Inventory Sublimit
from Twenty-Four Million Dollars ($24,000,000) to Thirty Million Dollars
($30,000,000) (the “Inventory Sublimit Temporary Increase”).

Without further action by any party, (i) on August 25, 2006, (x) the Working
Capital Facility Commitment Amount shall be reduced from Fifty Million Dollars
($50,000,000) to Forty-Eight Million Dollars ($48,000,000) and (y) the Inventory
Sublimit shall be reduced from Thirty Million Dollars ($30,000,000) to
Twenty-Eight Million Eight Hundred Thousand Dollars ($28,800,000), (ii) on
September 1, 2006, the Working Capital Facility Commitment Amount shall be
reduced from Forty-Eight Million Dollars ($48,000,000) to Forty-Six Million
Dollars ($46,000,000) and (y) the Inventory Sublimit shall be reduced from
Twenty-Eight Million Eight Hundred Thousand Dollars ($28,800,000) to
Twenty-Seven Million Six Hundred Thousand Dollars ($27,600,000), (iii) on
September 8, 2006, (x) the Working Capital Facility Commitment Amount shall be
reduced from Forty-Six Million Dollars ($46,000,000) to Forty-Four Million
Dollars ($44,000,000)  and (y) the Inventory Sublimit shall be reduced from
Twenty-Seven Million Six Hundred Thousand Dollars ($27,600,000) to Twenty-Six
Million Four Hundred Thousand Dollars ($26,400,000), (iv) on September 15, 2006,
(x) the Working Capital Facility Commitment Amount shall be reduced from
Forty-Four Million Dollars ($44,000,000) to Forty-Two Million Dollars
($42,000,000) and (y) the Inventory Sublimit shall be reduced from Twenty-Six
Million Four Hundred Thousand Dollars ($26,400,000) to Twenty-Five Million Two
Hundred Thousand  Dollars ($25,200,000) and (v) on September 22, 2006, (x) the
Working Capital Facility Commitment Amount shall be reduced from Forty-Two
Million Dollars ($42,000,000) to Forty Million Dollars ($40,000,000) and (y) the
Inventory Sublimit shall be


--------------------------------------------------------------------------------


 

reduced from Twenty-Five Million Two Hundred Thousand Dollars ($25,200,000) to
Twenty-Four Million Dollars ($24,000,000).  Such reductions in the Working
Capital Facility Commitment Amount shall be applied on a pro rata basis as
between the Commitments of Lenders to reduce such Commitments.

(b)   Temporary Increase in Inventory Advance Rate.

Effective on the Amendment Date, Lenders agree to increase temporarily the
advance rate applicable to Eligible Inventory set forth in the definition of
“Borrowing Base” contained in Section 1.1 of the Credit Agreement from fifty
percent (50%) to fifty five percent (55%).

Without further action by any party, (i) on August 25, 2005, such advance rate
shall be reduced to fifty-four percent (54%), (ii) on September 1, 2006, such
advance rate shall be reduced to fifty-three percent (53%), (iii) on September
8, 2006, such advance rate shall be reduced to fifty-two percent (52%), (iv) on
September 15, 2006, such advance rate shall be reduced to fifty-one percent
(51%) and (v) on September 22, 2006, such advance rate shall be reduced to fifty
percent (50%).

(c)   Borrowing Base Certificates.  With reference to Section 6.1.1(i) of the
Credit Agreement, Borrower agrees that, commencing on the Amendment Date,
Borrowers’ Representative shall deliver to each Lender and Agent Borrowing Base
Certificates and all supporting schedules  and documentation required pursuant
to such Section 6.1.1(i) on a weekly basis by Wednesday of each week (or, if
Wednesday is not a Business Day, on the next day which is a  Business Day)
prepared as of the last Business Day of the preceding week; provided, however,
that such Borrowing Base Certificates and supporting schedules shall again be
deliverable on a monthly basis in accordance with the provisions of Section
6.1.1(i) after October 31, 2006 so long as (i) no Default or Event of Default
has occurred and is continuing and (ii) average daily Working Capital Facility
Availability, determined as of October 31, 2006 for the one month period ending
on such date, equals or exceeds Minimum Excess Availability ($8,000,000);
provided, further, however,  that nothing contained herein shall limit the right
of Agent to require more frequent delivery at any time as provided in Section
6.1.1(i).

(d)   Field Audits.   With reference to the last sentence of Section 6.1.7 of
the Credit Agreement, Borrower agrees that commencing on the Amendment Date,
Borrower shall be obliged to reimburse Agent on demand (in the amounts specified
in such sentence) for field audits conducted on a ninety (90) day audit cycle
(rather than a one hundred twenty (120) day audit cycle as provided therein); 
provided, however, that Borrower shall again be required to reimburse Agent for
field audits conducted on a one hundred twenty (120) day audit cycle in
accordance with the provisions of Section 6.1.7  after October 31, 2006 so long
as (i) no Default or Event of Default has occurred and is continuing and (ii)
average daily Working Capital Facility Availability, determined as of October
31, 2006 for the one month period ending on such date, equals or exceeds Minimum
Excess Availability ($8,000,000); provided, further, however,  that nothing
contained herein shall limit the right of Agent to be reimbursed for more
frequent field audits whenever an Event of Default exists as provided in such
Section 6.1.7.

(d)   Financial Covenants.   Borrower’s failure to comply with the financial
covenants set forth in Section 6.2.4 for the Fiscal Months ending July 31, 2006,
August 31, 2006 and September 30, 2006 shall not constitute an Event of Default;
provided, however,  that (i) Borrower shall continue to provide calculations of
such financial covenants in each Compliance Certificate delivered to Agent
pursuant to Section 6.1.1 of the Credit Agreement and (ii) the financial
covenant set forth at Section 6.2.4(a) of the Credit Agreement shall continue to
apply for purposes of determining the Applicable Margin.


--------------------------------------------------------------------------------


 


INDUCING REPRESENTATIONS.  TO INDUCE AGENT AND LENDERS TO ENTER INTO THIS
AGREEMENT, BORROWER HEREBY REPRESENTS AND WARRANTS THAT: (I) BORROWER IS DULY
AUTHORIZED TO ENTER INTO THIS AGREEMENT, AND THIS AGREEMENT, UPON ITS EXECUTION
BY BORROWER, AGENT AND EACH LENDER, WILL CONSTITUTE BORROWER’S LEGAL, VALID AND
BINDING OBLIGATIONS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST BORROWER;
(II) AFTER GIVING EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT
EXISTS; (III) NO PRESENT RIGHT OF SETOFF, COUNTERCLAIM, RECOUPMENT CLAIM OR
DEFENSE EXISTS IN BORROWER’S FAVOR IN RESPECT OF ITS PAYMENT OR PERFORMANCE OF
ANY OBLIGATIONS; AND (IV) EXCEPT AS MODIFIED BY THIS AGREEMENT, ALL TERMS OF THE
CREDIT AGREEMENT AND EACH LOAN DOCUMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


AMENDMENT FEE.   BORROWER AGREES TO PAY TO AGENT ON THE AMENDMENT DATE, FOR THE
RATABLE BENEFIT OF LENDERS, AN AMENDMENT FEE IN THE AMOUNT OF TWO HUNDRED
THOUSAND DOLLARS ($200,000), WHICH FEE SHALL BE FULLY EARNED AND NON-REFUNDABLE
ON THE AMENDMENT DATE.  LENDERS MAY CAUSE SUCH FEE TO BE PAID BY MAKING  WORKING
CAPITAL FACILITY LOANS TO BORROWER IN THE AMOUNT THEREOF.


CONDITIONS PRECEDENT.  NOTWITHSTANDING ANY PROVISION HEREIN THE CONTRARY, THIS
AMENDMENT SHALL NOT BECOME EFFECTIVE AND NO LENDER SHALL HAVE ANY LIABILITY
HEREUNDER UNLESS AND UNTIL: (A)  BORROWER HAS PAID TO AGENT,  FOR THE RATABLE
BENEFIT OF LENDERS, THE AMENDMENT FEE DESCRIBED IN SECTION 4 HEREOF; (B) EACH OF
THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.2 OF THE CREDIT AGREEMENT SHALL
BE SATISFIED; (C) BORROWER, AGENT AND LENDERS HAVE EXECUTED THIS AMENDMENT; AND
(D) BORROWER HAS DELIVERED TO AGENT (I)  A GOOD STANDING CERTIFICATE WITH
RESPECT TO EACH LOAN PARTY FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY OF ITS
STATE OF INCORPORATION AND OF EACH OTHER STATE WHERE SUCH LOAN PARTY IS REQUIRED
TO QUALIFY; (II) A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF
EACH LOAN PARTY AS TO RESOLUTIONS OF ITS BOARD OF DIRECTORS AUTHORIZING ITS
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS TO BE EXECUTED IN CONNECTION HEREWITH, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT AND LENDERS;  (III) A MORTGAGE OR DEED OF TRUST IN FAVOR
OF AGENT, FOR THE RATABLE BENEFIT OF ITSELF AND LENDERS, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT AND LENDERS, GRANTING TO AGENT, FOR ITS BENEFIT AND THE
RATABLE BENEFIT OF LENDERS, A LIENS ON THE PROPERTY OWNED BY BORROWER AND
LOCATED AT 3411 NORTH PERRIS BOULEVARD, PERRIS, CALIFORNIA  92571 AND 100 WEST
SINCLAIR AVENUE, PERRIS, CALIFORNIA 92571 (“CALIFORNIA MORTGAGE”); (IV) A
COMMITMENT FROM A TITLE INSURER SATISFACTORY TO AGENT AND LENDERS TO ISSUE A
POLICY OF MORTGAGEE’S TITLE INSURANCE,  IN AN AMOUNT SATISFACTORY TO AGENT AND
LENDERS, WITH NO EXCEPTIONS FOR THE ABSENCE OF A SURVEY OF SUCH PROPERTY AND
OTHERWISE ON TERMS AND CONDITIONS SATISFACTORY TO AGENT AND LENDERS, INSURING
THE LIEN OF THE CALIFORNIA MORTGAGE; (V) EVIDENCE SATISFACTORY TO AGENT AND
LENDERS  THAT THE PROPERTY TO BE ENCUMBERED BY THE CALIFORNIA MORTGAGE DOES NOT
LIE IN A FLOOD HAZARD ZONE; (VI) EVIDENCE OF INSURANCE WITH RESPECT TO SUCH
PROPERTY IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 6.1.5 OF THE CREDIT
AGREEMENT AND THE CALIFORNIA MORTGAGE, (VII) OPINION LETTERS DATED THE AMENDMENT
DATE FROM LEGAL COUNSEL TO BORROWER, ADDRESSED TO AGENT AND LENDER, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND LENDERS AND (VIII) SUCH OTHER DOCUMENTS,
INSTRUMENTS AND AGREEMENTS AS AGENT MAY REASONABLY REQUEST.


MISCELLANEOUS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, BUT SUBJECT TO
THE SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 5 HEREOF,  ALL
MODIFICATIONS TO THE CREDIT AGREEMENT SET FORTH HEREIN SHALL TAKE EFFECT ON THE
AMENDMENT DATE.  EACH EXISTING LOAN DOCUMENT (INCLUDING, PARTICULARLY, ANY NOTE)
SHALL BE DEEMED MODIFIED HEREBY AS NECESSARY TO CONFORM ITS TERMS TO THE TERMS
OF THE CREDIT AGREEMENT, AS MODIFIED HEREBY.  THIS AGREEMENT CONSTITUTES A LOAN
DOCUMENT, AND SHALL BE GOVERNED AND CONSTRUED ACCORDINGLY.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT AMONG AGENT, LENDERS AND BORROWER RELATIVE TO
THE SUBJECT MATTER HEREOF, AND SUPERSEDES AND REPLACES ANY PRIOR UNDERSTANDINGS
AND AGREEMENTS, WRITTEN OR ORAL, IN REGARD THERETO.  THIS AGREEMENT SHALL BE
BINDING ON, AND INURE TO THE BENEFIT OF, THE SUCCESSORS AND ASSIGNS OF BORROWER,
AGENT AND LENDERS.  BORROWER SHALL REIMBURSE AGENT FOR ALL COSTS WHICH AGENT
INCURS, INCLUDING REASONABLE ATTORNEYS FEES, IN THE PREPARATION, NEGOTIATION,
EXECUTION AND PERFORMANCE OF THIS AGREEMENT, AND THE RECORDING OF ANY LOAN
DOCUMENTS IN CONNECTION HEREWITH.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Agent, Lenders and Borrower have executed this Agreement, by
and through their respective authorized officers, as of the Amendment Date.

“Borrower”:

 

“Agent” and “Lender”:

 

 

 

 

 

 

 

NATIONAL R.V. HOLDINGS, INC.

 

UPS CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Thomas J. Martini

 

By:

/s/John P. Holoway

 

 

Authorized Officer

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

 

“Lender”:

 

 

 

 

 

 

 

NATIONAL R.V., INC.

 

WELLS FARGO BANK, NATIONAL

 

 

 

 

ASSOCIATION, acting through its Wells

 

 

 

 

Fargo Business Credit operating division, as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas J. Martini

 

By:

/s/ Charles Liles

 

 

Authorized Officer

 

 

Name: Charlie Liles

 

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

COUNTRY COACH, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas J. Martini

 

 

 

 

 

Authorized Officer

 

 

 

 

 


--------------------------------------------------------------------------------